DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The Office Action is in response to an AMENDMENT entered 10/14/2020 for the patent application 16/522465 filed 7/25/2019. 

Status of Claims
Claims 15-20 have been canceled. Claims 1-14 are pending.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a settings module that controls…, a metadata module that processes…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recite limitations “a settings module that controls…, a metadata module that processes…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0006351 A1 to Haberman in view of U.S. Patent No. 8,898,702 B2 to Kim and in further view of U.S. Pub. No. 2015/0256891 A1 to Kim (hereinafter as “Kim II”).
As to claim 1, Haberman discloses a system for automatically setting a display mode of a display device, comprising: 
a display including at least one application and a memory unit, the display having a plurality of display modes (Haberman Fig. 1-5, 7, ¶0023, 0025, 0063, 0064, television with EPG application and storage/memory, the television having a plurality of display modes); 
Haberman Fig. 1-5, 7, ¶0034-0035, settings hardware/software 210 that controls the plurality of presentation/display modes of the television e.g. movie/sports mode); 
a network interface that receives content data and settings metadata (Haberman Fig. 1-5, 7, ¶0027, 0032, 0045, 0066, network/communication port that receives content stream and presentation settings); and 
the settings metadata is associated with the at least one application running on the display (Haberman Fig. 1-5, 7, ¶0025, 0039, 0043, 0045-0046, 0050, presentation settings received through network/communication port associated with the EPG application and decoder application executed on the display).
Haberman does not expressly disclose a metadata module that processes the settings metadata received through the network interface along with the content data; and
wherein the metadata module determines a display mode indicated by the settings metadata, and provides the determined display mode to the settings module
Kim discloses a metadata module that processes the settings metadata received through the network interface along with the content data (Kim Fig. 3-6, col. 3, ll. 60-64, col. 5, ll. 44-50, col. 6, ll. 31-39, 45-54, divider 12, controller 30 and video processor 20 processes/receives the property information received through the communication unit 10 along with the video stream/content).
Haberman by a metadata module that processes the settings metadata received through the network interface along with the content data as disclosed by Kim. The suggestion/motivation would have been in order to receive/process video content and property information from broadcast stations that allow data to be received together through the network interface allowing adjustments to the video content using the property information enhancing the user’s experience.
Haberman and Kim do not expressly disclose wherein the metadata module determines a display mode indicated by the settings metadata, and provides the determined display mode to the settings module.
Kim II discloses wherein the metadata module determines a display mode indicated by the settings metadata, and provides the determined display mode to the settings module (Kim Fig. 1-3, 6, ¶0051, 0062, 0063, 0081, 0097, 0098, 0110-0113, determining video/audio mode indicated by the content genre information metadata by the genre determination module and provides the determined video/audio mode to the video/audio control module to control the video/audio processor to process the video and audio of the currently received content according to video and audio modes corresponding to the genre indicated by the genre information of the content, from among the plurality of video and audio modes).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman and Kim by Kim II. The suggestion/motivation would have been in order to automatically adjusting the video/audio settings of the display according to genre metadata settings of content without requiring the user to adjust the settings thereby enhancing the user’s experience.
As to claim 2, Kim II discloses wherein the metadata module is configured to select the determined display mode from the plurality of display modes (Kim Fig. 1-3, 6, ¶0051, 0062, 0063, 0081, 0097, 0098, 0110-0113, determining video/audio mode indicated by the content genre information metadata by the genre determination module and provides the determined video/audio mode to the video/audio control module to control the video/audio processor to process the video and audio of the currently received content according to video and audio modes corresponding to the genre indicated by the genre information of the content, from among the plurality of video and audio modes).
As to claim 3, Haberman discloses wherein each display mode of the plurality of display modes is defined by a plurality of picture setting (Haberman Fig. 1-5, 7, ¶0034-0035, settings hardware/software 210 that controls the plurality of presentation/display modes of the television e.g. movie/sports mode).
As to claim 4, Haberman discloses wherein the picture settings are determined subjectively by content creators (Haberman Fig. 1, 3-5, 7, ¶0026, 0047).
claim 5, Haberman discloses wherein the picture settings comprise at least one of backlight, contrast, brightness, color, hue, and color temperature (Haberman Fig. 1, 3-5, 7, ¶0024, 0026, 0035).
As to claim 7, Haberman discloses wherein the content data comprises media data including audio and video streams received from a streaming service (Haberman Fig. 1, 3-5, 7, ¶0022, 0031-0032)
As to claim 8, Haberman discloses wherein the media data comprises movies and television shows (Haberman Fig. 1, 3-5, 7, ¶0022).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0006351 A1 to Haberman in view of U.S. Patent No. 8,898,702 B2 to Kim in further view of U.S. Pub. No. 2015/0256891 A1 to Kim (hereinafter as “Kim II”) and in further view of U.S. Pub. No. 2009/0249420 A1 to Kim (hereinafter “Kim III”).
As to claim 6, Haberman discloses wherein the content creators comprise picture quality experts (Haberman Fig. 1, 3-5, 7, ¶0026, 0047).
Haberman, Kim and Kim II do not expressly discloses wherein the content creators comprise producers, and directors.
Kim III discloses wherein the content creators comprise producers, and directors (Kim III ¶0074).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman, Kim and Kim II by wherein the content creators comprise producers, and directors as disclosed by Kim III. The suggestion/motivation would have been in order to .

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0006351 A1 to Haberman in view of U.S. Pub. No. 2012/0054664 A1 to Dougall and in further view of U.S. Pub. No. 2015/0256891 A1 to Kim (hereinafter as “Kim II”).
As to claim 9, Haberman discloses a method for automatically setting a display mode of a display device, the method comprising: 
receiving a content selection of a content item through a user interface (Haberman Fig. 1-5, 7, ¶0025, 0046, 0050, receiving content selection by the user of a plurality of channel/content listing on the EPG); 
receiving content data from the content server, wherein the content data is a representation of media content (Haberman Fig. 1-5, 7, ¶0031, 0032, 0042, receiving content streams from the server, content streams being displayed on the television); 
receiving settings metadata from the content server, wherein the settings metadata indicates a metadata display setting (Haberman Fig. 1-5, 7, ¶0033, 0035, 0041, 0042, receiving presentation settings from the server where the presentation settings include various audio/visual settings e.g. brightness, contrast, etc.);
processing the settings metadata to determine the metadata display settings, wherein the settings metadata is processed to be at least one of: (1) Haberman Fig. 1-5, 7, ¶0039, 0043, 0045-0046, processing the presentation settings to automatically configure the audio/visual settings, where the presentation settings is processed by the decoder application executed on the presentation device);
setting a display mode of a display device (Haberman Fig. 1-5, 7, ¶0035, 0039, 0050-0051, setting a “sports” display mode on the presentation device);
displaying the media content through the display device according to the set display mode (Haberman Fig. 1-5, 7, ¶0039, 0050-0051, displaying the television program on the presentation device based on the sports display mode).
Haberman does not expressly disclose sending the content selection to a content server; and setting a display mode of a display device according to the metadata display setting.
Dougall discloses sending the content selection to a content server (Dougall Fig. 1, 2, 7, 8, ¶0028, 0032, transmitting request for the video content to remote content server).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman by sending the content selection to a content server as disclosed by Dougall. The suggestion/motivation would have been in order to allow the user to request on-
Haberman and Dougall do not expressly disclose setting a display mode of a display device according to the metadata display setting.
 Kim II discloses setting a display mode of a display device according to the metadata display setting (Kim Fig. 1-3, 6, ¶0051, 0062, 0063, 0081, 0097, 0098, 0110-0113, setting the video/audio mode of the display based on the genre video/audio setting).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman and Dougall by setting a display mode of a display device according to the metadata display setting as disclosed by Kim II. The suggestion/motivation would have been in order to automatically adjusting the video/audio settings of the display according to genre metadata settings of content without requiring the user to adjust the settings thereby enhancing the user’s experience.
As to claim 10 Haberman discloses wherein the user interface is installed on a mobile device owned by a user (Haberman Fig. 1, 3-5, 7, ¶0050).
As to claim 11 Haberman discloses wherein the media content comprises movies (Haberman Fig. 1, 3-5, 7, ¶0022).
As to claim 12, Haberman discloses wherein the media content comprises television shows (Haberman Fig. 1, 3-5, 7, ¶0022).
claim 13, Haberman discloses wherein the settings metadata is determined subjectively by content creators (Haberman Fig. 1, 3-5, 7, ¶0026, 0047). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0006351 A1 to Haberman in view of U.S. Pub. No. 2012/0054664 A1 to Dougall in further view of U.S. Pub. No. 2015/0256891 A1 to Kim (hereinafter as “Kim II”) and in further view of U.S. Pub. No. 2009/0249420 A1 to Kim (hereinafter “Kim III”).
As to claim 14, Haberman discloses wherein the content creators comprise picture quality experts (Haberman Fig. 1, 3-5, 7, ¶0026, 0047).
Haberman, Dougall and Kim II do not expressly discloses wherein the content creators comprise producers, and directors.
Kim III discloses wherein the content creators comprise producers, and directors (Kim III ¶0074).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman, Dougall and Kim II by wherein the content creators comprise producers, and directors as disclosed by Kim III. The suggestion/motivation would have been in order to allow content producers/directors to provide setting information most suitable for the content and video apparatus thereby enhancing the user’s experience.


Claims 1-5, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0006351 A1 to Haberman in view of U.S. Patent No. 8,898,702 B2 to Kim and in further view of U.S. Pub. No. 2009/0213273 A1 to Michel.
As to claim 1, Haberman discloses a system for automatically setting a display mode of a display device, comprising: 
a display including at least one application and a memory unit, the display having a plurality of display modes (Haberman Fig. 1-5, 7, ¶0023, 0025, 0063, 0064, television with EPG application and storage/memory, the television having a plurality of display modes); 
a settings module that controls the plurality of display modes of the display (Haberman Fig. 1-5, 7, ¶0034-0035, settings hardware/software 210 that controls the plurality of presentation/display modes of the television e.g. movie/sports mode); 
a network interface that receives content data and settings metadata (Haberman Fig. 1-5, 7, ¶0027, 0032, 0045, 0066, network/communication port that receives content stream and presentation settings); and 
the settings metadata is associated with the at least one application running on the display (Haberman Fig. 1-5, 7, ¶0025, 0039, 0043, 0045-0046, 0050, presentation settings received through network/communication port associated with the EPG application and decoder application executed on the display).
Haberman does not expressly disclose a metadata module that processes the settings metadata received through the network interface along with the content data; and
wherein the metadata module determines a display mode indicated by the settings metadata, and provides the determined display mode to the settings module
Kim discloses a metadata module that processes the settings metadata received through the network interface along with the content data (Kim Fig. 3-6, col. 3, ll. 60-64, col. 5, ll. 44-50, col. 6, ll. 31-39, 45-54, divider 12, controller 30 and video processor 20 processes/receives the property information received through the communication unit 10 along with the video stream/content).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman by a metadata module that processes the settings metadata received through the network interface along with the content data as disclosed by Kim. The suggestion/motivation would have been in order to receive/process video content and property information from broadcast stations that allow data to be received together through the network interface allowing adjustments to the video content using the property information enhancing the user’s experience.
Haberman and Kim do not expressly disclose wherein the metadata module determines a display mode indicated by the settings metadata, and provides the determined display mode to the settings module.
Michel discloses wherein the metadata module determines a display mode indicated by the settings metadata, and provides the determined display mode to the settings module (Michel Fig. 3, 10, 11, ¶0040-0042, 0047, 0079, determine/identify display mode by the video setting storage unit 120, e.g. sports/movie mode, by the recommended setting information and provide display mode to video control unit 110).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman and Kim by wherein the metadata module determines a display mode indicated by the settings metadata, and provides the determined display mode to the settings module as disclosed by Michel. The suggestion/motivation would have been in order to automatically adjusting the video/audio settings of the display according to recommended setting information without requiring the user to adjust the settings thereby enhancing the user’s experience.
As to claim 2, Michel discloses wherein the metadata module is configured to select the determined display mode from the plurality of display modes (Michel Fig. 3, 10, 11, ¶0040-0042, 0047, 0079).
As to claim 3, Haberman discloses wherein each display mode of the plurality of display modes is defined by a plurality of picture setting (Haberman Fig. 1-5, 7, ¶0034-0035).
As to claim 4, Haberman discloses wherein the picture settings are determined subjectively by content creators (Haberman Fig. 1, 3-5, 7, ¶0026, 0047).
claim 5, Haberman discloses wherein the picture settings comprise at least one of backlight, contrast, brightness, color, hue, and color temperature (Haberman Fig. 1, 3-5, 7, ¶0024, 0026, 0035).
As to claim 7, Haberman discloses wherein the content data comprises media data including audio and video streams received from a streaming service (Haberman Fig. 1, 3-5, 7, ¶0022, 0031-0032)
As to claim 8, Haberman discloses wherein the media data comprises movies and television shows (Haberman Fig. 1, 3-5, 7, ¶0022).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0006351 A1 to Haberman in view of U.S. Patent No. 8,898,702 B2 to Kim in further view of U.S. Pub. No. 2009/0213273 A1 to Michel and in further view of U.S. Pub. No. 2009/0249420 A1 to Kim (hereinafter “Kim III”).
As to claim 6, Haberman discloses wherein the content creators comprise picture quality experts (Haberman Fig. 1, 3-5, 7, ¶0026, 0047).
Haberman, Kim and Michel do not expressly discloses wherein the content creators comprise producers, and directors.
Kim III discloses wherein the content creators comprise producers, and directors (Kim III ¶0074).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman and Michel by wherein the content creators comprise producers, and directors as disclosed by Kim III. The suggestion/motivation would have been in order to allow content .

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0006351 A1 to Haberman in view of U.S. Pub. No. 2012/0054664 A1 to Dougall and in further view of U.S. Pub. No. 2009/0213273 A1 to Michel.
As to claim 9, Haberman discloses a method for automatically setting a display mode of a display device, the method comprising: 
receiving a content selection of a content item through a user interface (Haberman Fig. 1-5, 7, ¶0025, 0046, 0050, receiving content selection by the user of a plurality of channel/content listing on the EPG); 
receiving content data from the content server, wherein the content data is a representation of media content (Haberman Fig. 1-5, 7, ¶0031, 0032, 0042, receiving content streams from the server, content streams being displayed on the television); 
receiving settings metadata from the content server, wherein the settings metadata indicates a metadata display setting (Haberman Fig. 1-5, 7, ¶0033, 0035, 0041, 0042, receiving presentation settings from the server where the presentation settings include various audio/visual settings e.g. brightness, contrast, etc.);
processing the settings metadata to determine the metadata display settings, wherein the settings metadata is processed to be at least one of: (1) stored in a memory unit of the display device; (2) received with the content data Haberman Fig. 1-5, 7, ¶0039, 0043, 0045-0046, processing the presentation settings to automatically configure the audio/visual settings, where the presentation settings is processed by the decoder application executed on the presentation device);
setting a display mode of a display device (Haberman Fig. 1-5, 7, ¶0035, 0039, 0050-0051, setting a “sports” display mode on the presentation device);
displaying the media content through the display device according to the set display mode (Haberman Fig. 1-5, 7, ¶0039, 0050-0051, displaying the television program on the presentation device based on the sports display mode).
Haberman does not expressly disclose sending the content selection to a content server; and setting a display mode of a display device according to the metadata display setting.
Dougall discloses sending the content selection to a content server (Dougall Fig. 1, 2, 7, 8, ¶0028, 0032, transmitting request for the video content to remote content server).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman by sending the content selection to a content server as disclosed by Dougall. The suggestion/motivation would have been in order to allow the user to request on-demand content through a remote server thereby enhancing the user’s viewing experience.
Haberman and Dougall do not expressly disclose setting a display mode of a display device according to the metadata display setting.
 Michel discloses setting a display mode of a display device according to the metadata display setting (Michel Fig. 3, 10, 11, ¶0040-0042, 0047, 0079, setting the display mode, e.g. sports/movie mode, of the display based on the recommendation setting information).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman and Dougall by setting a display mode of a display device according to the metadata display setting as disclosed by Michel. The suggestion/motivation would have been in order to automatically adjusting the video/audio settings of the display according to genre metadata settings of content without requiring the user to adjust the settings thereby enhancing the user’s experience.
As to claim 10 Haberman discloses wherein the user interface is installed on a mobile device owned by a user (Haberman Fig. 1, 3-5, 7, ¶0050).
As to claim 11 Haberman discloses wherein the media content comprises movies (Haberman Fig. 1, 3-5, 7, ¶0022).
As to claim 12, Haberman discloses wherein the media content comprises television shows (Haberman Fig. 1, 3-5, 7, ¶0022).
As to claim 13, Haberman discloses wherein the settings metadata is determined subjectively by content creators (Haberman. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0006351 A1 to Haberman in view of U.S. Pub. No. 2012/0054664 A1 to Dougall in further view of U.S. Pub. No. 2009/0213273 A1 to Michel and in further view of U.S. Pub. No. 2009/0249420 A1 to Kim (hereinafter “Kim III”).
As to claim 14, Haberman discloses wherein the content creators comprise picture quality experts (Haberman Fig. 1, 3-5, 7, ¶0026, 0047).
Haberman, Dougall and Michel do not expressly discloses wherein the content creators comprise producers, and directors.
Kim III discloses wherein the content creators comprise producers, and directors (Kim III ¶0074).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman, Dougall and Michel by wherein the content creators comprise producers, and directors as disclosed by Kim III. The suggestion/motivation would have been in order to allow content producers/directors to provide setting information most suitable for the content and video apparatus thereby enhancing the user’s experience.

Response to Arguments
Applicant's arguments with respect to claims 1-14 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's arguments filed 10/14/2020 related to claims 1-14 have been fully considered but they are not persuasive. 
In reference to Applicant's arguments:

Regarding “a settings module that controls ..the specification specifically that the “settings module 120 is configured to control the display mode of the display device 110.” That is, the settings module can correspond to structure, material, or act that controls the display mode of the display device. For example, the settings module can select a display mode from the plurality of display modes, [see paragraph [0031] of U.S. Publication No. 2020/0037042 of the present application.]
Regarding “a metadata module that processes ..the specification specifically that the “metadata module 130 processes the settings metadata received through the network interface 140 and determines a display mode indicated by settings metadata. The metadata module 130 also provides a determined display mode to the settings module 120.” That is, the metadata module can correspond to structure, material, or act that processes the settings metadata received through the network interface, determines a display mode indicated by settings metadata, and provides a determined display mode to the settings module. For example, the metadata module can provide the display mode to the settings module, [see paragraph [0031] of U.S. Publication No. 2020/0037042 of the present application.] 


Examiners Response:
The examiner respectfully disagrees. Claim 1 recite limitations “a settings module that controls…, a metadata module that processes…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claims functions and/or simply recites the same claimed function without explaining how the function is performed (¶0037-0044). The specification does not provide sufficient details such that one of ordinary skill in the art would understand a settings module and a metadata module performing the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claim 2 are rejected and analyzed similarly with respect to claim 1. Applicant points to the specification in the publication in ¶0031 however the specification is devoid of adequate structure to 

In reference to Applicant's arguments:
Limitation (d)(1) of claim 1 specifically states that the settings metadata is received through the network interface along with the content data. 
The Office Action equates the setting metadata received through the network interface to the presentation settings of Haberman. However, Haberman fails to teach, suggest, or disclose that the presentation settings are received with the presentation. Kim also fails to teach, suggest, or disclose that the presentation settings are received with the presentation. Therefore, the combination of Haberman and Kim fails to teach, suggest, or disclose that the settings metadata is received through the network interface along with the content data. 
Limitation (d)(2) of claim 1 specifically states that the settings metadata is associated with the at least one application running on the display. 
The Office Action equates the association of the settings metadata with at least one application running on the display with the presentation settings which may be "accessible along with the content, such as through an interface for selecting content, including, without limitation, a program guide, an electronic program guide, an electronic program guide application or mobile computing device application" in Haberman. Thus, Haberman merely indicates that the presentation settings can be accessed using an application on a mobile device. This is different than associating the settings metadata with at least one application running on the display. Therefore, Haberman fails to teach, suggest, or disclose that the settings metadata is associated with the at least one application running on the display. Kim also fails to teach, suggest, or disclose that the settings metadata is associated with the at least one application running on the display. Therefore, the combination of Haberman and Kim fails to teach, suggest, or disclose that the settings metadata is associated with the at least one application running on the display. 
For at least the foregoing reasons, claim 1 should be allowable over the suggested combination of Haberman and Kim. Because dependent claims inherit the patentability of the corresponding independent claims, dependent claims 2-5, 7, and 8 should also be allowable over the suggested combination of Haberman and Kim.  
However, cited paragraphs of Haberman fail to teach, suggest, or disclose that the presentation settings are received with the presentation to be processed and used to update the metadata display settings. Dougall also fails to teach, suggest, or disclose that the presentation settings are received with the presentation to be processed and used to update the metadata display settings. Kim also fails to teach, suggest, or disclose that the presentation settings are received with the presentation to be processed and used to update the metadata display settings. Therefore, the combination of Haberman, Dougall, and Kim fails to teach, suggest, or disclose that settings metadata is received with the content data to be processed and used to update the metadata display settings. 
Haberman fail to teach, suggest, or disclose that the settings metadata is associated with the at least one application running on the display. Dougall also fails to teach, suggest, or disclose that the settings metadata is associated with the at least one application running on the display. Kim also fails to teach, suggest, or disclose that the settings metadata is associated with the at least one application running on the display. Therefore, the combination of Haberman, 
For at least the foregoing reasons, claim 9 should be allowable over the suggested combination of Haberman, Dougall, and Kim. Because dependent claims inherit the patentability of the corresponding independent claims, dependent claims 9-13 should also be allowable over the suggested combination of Haberman, Dougall, and Kim. Claims 15-17, 19, and 20 have been cancelled.

Examiners Response:
The examiner respectfully disagrees. Haberman does disclose the settings metadata is associated with the at least one application running on the display as recited in claim 1 and wherein the settings metadata is processed to be at least one of: (3) associated with at least one application running on the display device as recited in claim 9.
In particular, Haberman discloses presentation settings received through network/communication port associated with the EPG application and decoder application executed on the display (Haberman Fig. 1-5, 7, ¶0025, 0050). Presentation settings PS1 may be received by a content presentation device 405. The presentation device may have a decoder 410 configured to decode the presentation settings PS1 received by the presentation device 405. The decoder 410 may be implemented in hardware, software, or a combination thereof. In some embodiments, the decoder 410 may be a native or integral software application and/or hardware element of the content presentation device 405. In some embodiments, the decoder 410 may include a third-party hardware and/or software element. For example, the decoder 410 may include a software application configured to operate on the content presentation device 405 (Haberman Fig. 1-5, 7, ¶0045).The decoder 410 may be configured to recognize, read and reconfigure the presentation settings 415 of the content presentation Haberman Fig. 1-5, 7, ¶0046).
In other words, Haberman discloses that the presentation settings is associated with the decoder, implemented as software application, on the presentation device. Therefore, applicant’s arguments are not persuasive and the examiner respectfully disagree. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claims 1-14 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYU CHAE/
Primary Examiner, Art Unit 2426